Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/404,873.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 4, 7-8, 10, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al (2013/0162649).

Regarding claim 1 Oshima et al (2013/0162649) teaches A method of computer-generated visualization of speech including at least one segment (abstract: displays graphics indicative of the acquired pitch and volume), the method comprising: 
generating a graphical representation of an object corresponding to a segment of the speech (abstract; fig 5; 34: displays related to attribute data), wherein generating the graphical representation comprises: 
representing a duration of the segment by a length of the object (abstract: passage of time is represented by the horizontal axis; fig 5); 
representing intensity of the segment by a width of the object (abstract: level of volume is represented by a width; fig 5); and 
representing a pitch contour of the segment by an angle of inclination of the object with respect to a reference frame (abstract: pitch curve; fig 5; 34: pitch variation over time; 36: GM data); and 
displaying the graphical representation of the object on a screen of a computing device (fig 5; 34;
abstract: A control section analyzes sound data to acquire data indicative of a plurality of attributes, such as pitch and volume, and displays, on a display screen, graphics indicative of the acquired pitch and volume. At that time, the control section displays, on the display screen, a pitch curve where a value of pitch is represented by the vertical axis while the passage of time is represented by the horizontal axis. Also, at a position on the display screen based on a displayed position of the pitch curve, the control section displays a volume graphic where a level of volume is represented by a length or distance or width, in the vertical-axis direction, of the volume graphic.).  

Regarding claim 2 Oshima teaches The method of claim 1, wherein the pitch contour is associated with movement of fundamental frequencies, and wherein generating the graphical representation further comprises representing an offset of the fundamental frequencies of the segment by a vertical position of the object with respect to the reference frame (abstract: pitch curve; fig 5; 34: pitch variation over time; 36: GM data).  

 
Regarding claim 4 Oshima teaches A method of computer-generated visualization of speech including at least one segment (abstract: displays graphics indicative of the acquired pitch and volume), the method comprising: 46ATTORNEY DOCKET No.: P288081.US.02 
generating a graphical representation comprising a plurality of objects, each corresponding to a respective segment of the speech (abstract; fig 5; 34: displays related to attribute data), wherein generating the graphical representation comprises, for each of the plurality of objects: 
representing a duration of the respective segment by a length of the object (abstract: passage of time is represented by the horizontal axis; fig 5) and representing intensity of the respective segment by a width of the object (abstract: level of volume is represented by a width; fig 5); and 
placing, in the graphical representation, a space between adjacent objects (fig 5); and 
displaying the graphical representation on a screen of a computing device (fig 5; 34).  

Regarding claim 7 Oshima teaches The method of claim 4, wherein the segment includes at least one phoneme (fig 5; 42 phoneme).  

Regarding claim 8 Oshima teaches The method of claim 7, wherein the segment includes at least one vowel in the at least one phoneme (fig 5; 42).  

Regarding claim 10 Oshima teaches The method of claim 7, further comprising: 
parsing the speech into the segment including the at least one phoneme (fig 5); and 
displaying the at least one phoneme as at least one symbol accompanied with the object (fig 5).  

Regarding claim 14 Oshima teaches The method of claim 4, wherein the angle of inclination of the object changes along the length of the object (fig 5).  


Regarding claim 15 Oshima teaches A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform the method according to claim 4 (figures 1-4). 
Rejected for similar rationale and reasoning as claim 4. 

Regarding claim 16 Oshima teaches A system comprising the computing device and the non-transitory computer-readable medium of claim 15 (figures 1-4).  
Rejected for similar rationale and reasoning as claim 4. 

Regarding claim 17 Oshima teaches The system of claim 16, wherein the computing device comprises a memory that includes the non-transitory computer-readable medium (figures 1-4).  
Rejected for similar rationale and reasoning as claim 4. 

Regarding claim 18 Oshima teaches A system comprising: a processor; a display; and a memory comprising instructions that, when executed by the processor, cause the processor to perform operations (figures 1-4) including: 
generating a graphical representation of an object corresponding to a segment of the speech, wherein the graphical representation is generated by: 
representing a duration of the segment by a length of the object; 
representing intensity of the segment by a width of the object; and 
representing a pitch contour of the segment by an angle of inclination of the object with respect to a reference frame; and 
displaying the graphical representation of the object on the display. 
Recites limitations similar to claim 1 and is Rejected for similar rationale and reasoning. 
 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Oktem:
Öktem, Alp, Mireia Farrús, and Leo Wanner. "Prosograph: a tool for prosody visualisation of large speech corpora." Proceedings of the 18th Annual Conference of the International Speech Communication Association (INTERSPEECH 2017); 2017 Aug. 20-24; Stockholm, Sweden. Baixas: ISCA; 2017. p. 809-10. International Speech Communication Association (ISCA), 2017 (Oktem).

Regarding claim 3 Oshima teaches The method of claim 1 wherein the segment is a first segment, the method comprising: 
displaying a first object corresponding to the first segment (fig 5); 
displaying a second object corresponding to and a second segment of the speech following the first segment (fig 5) 
but does not specifically teach where Oktem teaches
such that the first object and the second object are separated by a space corresponding to an unvoiced period between the first segment and the segment (abstract: visualize a speech corpus with its transcript and prosodic features; 2. Words are put in order together with pauses and punctuation; 2.2 pause-value holds silence duration in milliseconds coming after the corresponding word.  Pauses are visualized as empty intervals with a width proportional to their length; figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Oktem for improved visualization and representation of the speech. 


Regarding claim 5 Oshima does not specifically teach where Oktem teaches The method of claim 4, wherein each of the plurality of objects is defined by a boundary and wherein the space between the boundaries of two adjacent objects in the graphical representation is based on a duration of an unvoiced period.  
Rejected for similar rationale and reasoning as claim 3

Regarding claim 13 Oshima does not specififcally teach where Oktem teaches The method of claim 4, wherein the object has a shape selected from a rectangle, an ellipse, and an oval (fig 1 - -object corresponding to a respective segment of the speech is represented by a rectangle).  
Oshima already teaches displaying a set of objects representing speech, and it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a rectangle presenting a reasonable expectation of success in still allowing for the use of a shape in having an object correspond or represent a segment of speech.

Claim 19 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.


8.	Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Smith (2006/0025214) 

Regarding claim 6 Oshima teaches where the display can also include articulation as an attribute (46), and using color to indicate an attribute (48);
But does not specifically teach where Smith teaches The method of claim 4, further comprising displaying the object in a color selected based on a location and/or a manner of articulation of a sound that corresponds to the segment (abstract: If the voice sounds stressed or is aggressive words are used, the text displayed to other users is displayed using a special font such as red color.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Smith for improved visualization and representation of the speech. 

Claim 20 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.


9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Engelbrite (6,126,447)

Regarding claim 9 Oshima teaches the use of colors for attributes, but does not specifically teach where Engelbrite teaches The method of claim 7, further comprising displaying the object in a color selected based on a first phoneme in the segment (abstract: color assonant phonetics system; applies colors to letter of the English alphabet; consonant phonemes are black letters, vowel phonemes are letters colored by a color).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Engelbrite to display the object in a color corresponding to a phoneme for improved visualization and representation of the speech. 


10.	Claims 11-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Hakkani-Tur et al (2017/0092264)

Regarding claim 11 Oshima teaches The method of claim 4, further comprising: 
generating and displaying on the screen a first visualization of a first speech spoken by a first speaker, wherein the first visualization includes a first set of objects corresponding to the first speech on the screen (abstract; fig 5; 28: user’s singing voice data); 
but does not specifically teach where Hakkani-Tur teaches
generating a second visualization of a second speech spoken by a second speaker, wherein the second visualization includes a second set of objects corresponding to the second speech (fig 3; 56: produces a transcript 302 of the conversation. For each utterance, the transcript 302 shows a start time of the utterance, an end time of the utterance, an indication of which speaker made the utterance, and the recognized words associated with the utterance); and 
displaying the second visualization on the screen such that a first end of the first set of objects and a first end of the second set of objects are substantially vertically aligned on the screen (fig 3; 56).  
Oshima already teaches displaying a set of objects representing speech for a user, and it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate speech of a second user and display the speech of both users to allow for representation and visualization of speech for multiple users.  

Regarding claim 12 Oshima does not specifically teach where Hakkani-Tur teaches The method of claim 11, wherein the computing device further comprises a microphone input, the method further comprising: 
recording the second speech through the microphone input following the displaying of the first visualization (abstract; fig 3; 45: microphones; 56); and 
generating and displaying the second visualization responsive to the recorded second speech (abstract; fig 3; 56).
Rejected for similar rationale and reasoning as claim 11

Claim 21 recites limitations similar to claim 11 and is rejected for similar rationale and reasoning.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655